Citation Nr: 1210400	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  05-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased initial rating for bilateral spontaneous pneumothorax, currently rated as 60 percent disabling. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in May 2010 and is now ready for appellate review. 


FINDING OF FACT

Residuals of bilateral spontaneous pneumothorax do not result in pulmonary function test values of FEV-1, FEV-1/FVC or DLCO to less than 40 percent predicted; maximum exercise capacity to less than 15 ml/kg/min oxygen consumption; cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or require outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for bilateral spontaneous pneumothorax are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including §§ 4.7, 4.97, Diagnostic Code (DC) 6843 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a June 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to a higher initial rating for residuals of his bilateral spontaneous pneumothorax, to include the pertinent rating criteria.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the Board recognizes that the June 2008 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in a subsequent supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the present appeal involves the issue of a higher initial rating, VA believes that the Dingess/Hartman analysis must be analogously applied.  In the instant case, an October 2007 letter gave notice of the types of evidence necessary to establish an  effective date for a disability rating and the aforementioned June 2008 VCAA letter gave notice of the types of evidence necessary to establish a disability rating.  

At this point the Board acknowledges the decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  However, in Dingess,   the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in that decision would not apply to initial rating claims such as the one now on appeal to the Board.  Moreover, while the Board recognizes that the July 2008 letter did not notify the Veteran that the impact of his bilateral spontaneous pneumothorax on his "daily life" was for consideration, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes treatment records and examination reports that contain sufficient information to decide the issue adjudicated below; namely, the proper rating to be assigned for the Veteran's bilateral spontaneous pneumothorax.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the RO has obtained the VA treatment reports requested in its May 2010 Board remand and has afforded the Veteran with the VA examination requested therein.  Accordingly, there has been compliance with the instructions of the Board remand as required by Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran himself stated in correspondence received in February 2012 that he had no other evidence to submit in connection with his claim.  The Board concludes that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence necessary for the adjudication below has been identified by the claimant and for all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Laws and Regulations/Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral spontaneous pneumothorax warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119(1999).  As such, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A rating in excess of 60 percent for residuals of a pneumothorax is warranted under DC 6843 when pulmonary function testing shows Forced Expiratory Volume in one second (FEV-1), the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of less than 40 percent predicted.  A rating in excess of 60 percent may also be assigned when maximum exercise capacity is less than 15 ml/kg/min of oxygen consumption (with cardiac or respiratory limitation).  Also warranting a rating in excess of 60 percent under DC 6845 is cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or the requirement of outpatient oxygen therapy.  

Note (1) following DC 6843 provides that a 100 percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved. 

Note (2) following DC 6843 provides that following spontaneous episodes of pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months form the first day of the month after hospital discharge.  

Note (3) following DC 6843 provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales of some limitation of excursion of diaphragm or of lower chest expansion shall be rated as least 20 percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.  

Although not specifically indicated in the regulations for diseases of the respiratory system, the comments to the regulation located in the Federal Register, which show evidence of VA's regulatory intent, reflect that VA indicated that for rating purposes, the results of pulmonary function tests after optimum therapy, rather than pre-bronchodilation, should be used.  61 Fed. Reg. 46,720, 46,723 (1996). 

With the above criteria in mind, the relevant facts will be summarized.  The Veteran was treated for the collapse of both lungs during active duty.  After service, pulmonary function testing in July 2000 utilized by the RO in its April 2004 decision granting service connection for a bilateral pneumothorax were FEV-1 to 53.8 percent predicted, the FEV-1/FVC ratio to 74 percent predicted, and DLCO to 61 percent predicted.  Under DC 6843, a FEV-1 of 40 to 55 percent predicted warrants a 60 percent rating; as such and given the FEV-1 value utilized in the April 2004 rating decision of 53.8 percent, a 60 percent rating for bilateral pneumothorax was assigned, effective from the date of claim of service connection.   

Evidence thereafter includes post bronchodilation pulmonary function results in March 2005 of FEV-1 to 62 percent predicted, FEV-1/FVC ratio to 63 percent predicted and DLCO to 76 percent predicted.  In June 2009, pulmonary function testing after bronchodilation showed FEV-1 to 76 percent predicted, FEV-1/FVC ratio to 73 percent predicted, and DLCO 80 percent predicted.

At the July 2010 VA respiratory examination conducted as directed by the May 2010 BVA remand, the Veteran denied having a cough, sputum production, or hemoptysis.  He reported that he becomes short of breath when walking and has dyspnea after climbing one flight of stairs.  The physical examination showed a symmetrical chest with good air entry bilaterally and no wheezing or crackles.  A chest x-ray from June 2010 was interpreted as showing a normal heart size and minimal scarring in the left lung base but was otherwise normal.  Spriometry from June 2010 was interpreted as showing restrictive lung disease or obstructive lung disease with air trapping or a "combination of the two."  The spirometry showed significant improvement post bronchodilation said to denote the presence of reactive airway disease.  The diagnoses included history of multiple pneumothorax status post pleurodesis with restrictive pattern on spirometry as well as asthma and obstructive sleep apnea.    

Pulmonary function testing in March 2011 revealed what was described as moderate obstructive ventilatory defect without significant bronchodilator response.  Post bronchodilation pulmonary function results were FEV-1 to 77 percent predicted, FEV-1/FVC ratio to 70 percent predicted, and DLCO to 88 percent predicted.  Air trapping was present without hyperinflation and there was no gas exchange impairment.  The findings were said to be consistent with asthma, and review of VA outpatient treatment reports dated through June 2011 document treatment for trouble with breathing due to asthma as well as additional medical problems not related to a pulmonary disability.  One outpatient treatment report dated in January 2011 showed the Veteran reporting no cough, shortness of breath, dyspnea on exertion, hemoptysis or epistaxis.  Upon VA outpatient treatment in May 2011, the Veteran reported no symptoms of asthma.  

Applying the pertinent legal criteria to the facts set forth above, and attributing all pulmonary problems to the service connected bilateral pneumothorax for the purpose of this analysis, the preponderance of the evidence is against a finding of disability so as to warrant a rating in excess of 60 percent for this disability at any time since the effective date of service connection, March 17, 2000.  In this regard, the pulmonary function findings do not even approach those required for a rating in excess of 60 percent under DC 6843; namely FEV-1, FEV-1/FVC or DLCO to less than 40 percent.  There also is no indication on any of the VA outpatient or examination reports set forth above that exercise capacity is less than 15 ml/kg/min of oxygen consumption or that there is cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or that outpatient oxygen therapy is required.  As such, the remaining criteria for a rating in excess of 60 percent under DC 6843 are also not met.   

To the extent that it is asserted by the Veteran that he is entitled to a rating in excess of 60 percent, medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In conclusion, an initial rating in excess of 60 percent is not warranted for the Veteran's service-connected bilateral spontaneous pneumothorax at any time since the effective date for the grant of service connection.   

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in DC 6843 for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

As indicated, the Court recently held that entitlement to TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU has been granted in this case by way of a September 2004 rating decision, thereby rendering moot any analysis required by Rice. 

ORDER

The appeal is denied. 

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


